The following is an examiner’s statement of reasons for allowance: Applicant cites numerous references related to optical measurement of analytes.  Of particular relevance, Motamedi et al. (USPN 6,725,073) discuss various details related to calibration/correlation of OCT data and glucose levels.  See in particular the disclosures of column 12, lines 53 - 60; column 13, lines 55 - 62; column 14, lines 15 - 53.  However, Motamedi et al. do not teach or suggest that the measurement includes selecting data for further analysis based on sections of the plot having discontinuities/large changes in intensity or based on results of a Pearson plot, in combination with the other claimed steps. 
In a telephone conversation on 26 May 2022, Examiner alleged that with regard to certain claims of USPN 7,822,452; 8,306,596; 9,078,560; 9,668,679; 10,130,291; and 10,791,971 one in performing the steps of the invention meeting the limitations of the patent claims will necessarily be in possession of the steps of the instant application. Examiner indicated that the claims of the instant application would be subject to Double Patenting rejections absent filing of a Terminal Disclaimer. Applicant agreed to file the Terminal Disclaimer to avoid the rejections and to permit allowance of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791